DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on October 9th, 2020 has been entered. Claims 1, 8, 12 and 15-19 have been amended. Claims 2 and 13 have been canceled. Claims 1, 3-9, 12, 14-20 and 23-24 are pending in the application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battin et al. (US 2006/0056379) in view of Eyal et al. (US 20190213032 A1).

Battin et al. disclose system and method establishes a data session between a mobile device and a destination server with the following features: regarding claim 1, a method for redirecting a service application traffic performed by an electronic device, the method comprising: traversing dlopen function and connect function in all dynamic libraries initially loaded by a service application module; mounting the dlopen function and the connect function, and replacing the dlopen function and the connect function with a self-defined mydlopen function and a self-defined myconnect function, respectively, wherein: features of the mydlopen function include loading a new dynamic library, mounting the dlopen function and the connect function in the new dynamic library, and replacing the dlopen function and the connect function with the mydlopen function and the myconnect function, respectively, and features of the myconnect a method for redirecting a service application traffic performed by an electronic device, the method comprising: traversing dlopen function and connect function in all dynamic libraries initially loaded by a service application module (i.e. a system for establishing a data connection between a mobile station 102 and web server 110 is described, the mobile station 102 is connected to a base station and a base station controller (BSC) unit 104 coupled to a proxy unit 106 coupled to a domain name server (DNS) 108 and web server 110, action is performed on an application to initiate a session, making a single API call to modify a write function (dlopen) and a connect function initially loaded in the application), mounting the dlopen function and the connect function, and replacing the dlopen function and the connect function with a self-defined mydlopen function and a self-defined myconnect function, respectively (i.e. the write function (dlopen) and a connect function are modified with new parameters, and in this way the write function (dlopen) and a connect function are wherein: features of the mydlopen function include loading a new dynamic library, mounting the dlopen function and the connect function in the new dynamic library, and replacing the dlopen function and the connect function with the mydlopen function and the myconnect function, respectively (i.e. the new modified write function (dlopen) and a connect function with new parameters, loading new functions and replacing the existing functions with the modified write function (dlopen) and a connect function), and features of the myconnect function include receiving traffic sent by the service application module, acquiring a destination IP address and a destination port of the traffic, determining whether the traffic is local traffic or non-local traffic by determining whether the destination IP address is a local IP address; if the destination IP address is the local IP address, the traffic being the local traffic and sending the local traffic to the destination port; and if the destination IP address is not the local IP address, the traffic being the non- -2-Attorney Docket No. 00215.0045.00US local traffic and sending the non-local traffic to a port listened on by the proxy service module; and receiving, by the proxy service module, the non-local traffic, and redirecting, by the proxy service module, the non-local traffic (i.e. the features of modified connect function (myconnect function) include a listen requirement on the TCP port being used, host IP address, destination IP address, the destination TCP port number, and the source TCP port number, and performing a proxy control function of name resolution on behalf of mobile station 102 is performed as the proxy unit 106 performs destination name resolution using the DNS 108 and forms with IP source address and IP Destination address, destination port, the proxy unit determines, if the destination address is a local IP address (i.e. of web server 110) 
Battin et al. also disclose the following features: regarding claim 3, wherein: the features of the myconnect function include acquiring a destination IP address, a destination port, and a connection port of the non-local traffic, and establishing and saving a mapping relationship between the destination IP address, the destination port and the connection port into a mapping relationship record (Fig. 1, a block diagram of a system for establishing a data session according to the present invention, see teachings in [0015-0019] summarized as “mobile station 102 is connected to a base station and a base station controller (BSC) unit 104 which is coupled to a proxy unit 106 coupled to a domain name server (DNS) 108 and web server 110, modified version of a connect function, myconnect function includes host IP address, the destination TCP port number, and the source TCP port number etc.”).
Battin et al. is short of expressly teaching “mounting the dlopen function and the connect function, and replacing the dlopen function and the connect function with a self-defined mydlopen function and a self-defined myconnect function, respectively”.
Eyal et al. disclose techniques for allocating graphics processing units to virtual machines with the following features: regarding claim 1, mounting the dlopen function and the connect function, and replacing the dlopen function and the connect function with a self-defined mydlopen function and a self-defined myconnect function, respectively (Fig. 7, a block diagram of an example system for implementing a method for managing GPU allocation for a VM, see teachings in [0040, 0053 & 0055-0064] mounting the dlopen function and the connect function, and replacing the dlopen function and the connect function with a self-defined mydlopen function and a self-defined myconnect function, respectively (i.e. electronic device host 310 may support one or more VMs 700 accessed by users via workstations assigned to the users, wherein graphics processing units (GPU) 316 is used both for graphics-intensive computer applications assigned to the VM 700, and VM controller 702 implements the OS of the VM 700 running one or more applications 708-1, 708-2, which may send one or more GPU API commands to a GPU driver 706 comprising a native library for providing graphic APIs for the applications, such as OpenGL.RTM. Shared Library and OpenCL.RTM. Shared Library, wherein the shadow library 704 may dynamically load the native library and obtain the handle of the GPU API through a dlopen function, after the shadow library 704 dynamically load the native library and obtain the handle of the GPU API through a dlopen function, and in this way the dlopen function is replaced by mydlopen function, and the connection function is also mounted in host 530 (fig. 5D), and due to the connection function, the driver for the GPU 534-1 can be offloaded from the OS of the VM 314, and the GPU 534-1 can be deallocated from the VM 314 and then, the GPU 534-2 is allocated to the VM 314, and an associated driver is loaded in the OS of the VM 314) 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Battin et al. by using the features as taught by Eyal et al. in order to provide a more effective and efficient system that is capable of mounting the dlopen function and the connect function, and replacing the dlopen function and the connect function with a self-defined mydlopen 
Regarding claim 12:
Battin et al. disclose system and method establishes a data session between a mobile device and a destination server with the following features: regarding claim 12, a system for redirecting service application traffic, comprising: a service application module, a function configuration module, and a proxy service module, installed and running at a same electronic device, wherein: -5-Attorney Docket No. 00215.0045.00US the function configuration module traverses dlopen function and connect function in all dynamic libraries initially loaded by the service application module, mounts the dlopen function and the connect function, and replaces the dlopen function and the connect function with a self-defined mydlopen function and a self-defined myconnect function, respectively, wherein: features of the mydlopen function include loading a new dynamic library, mounting the dlopen function and the connect function in the new dynamic library, and replacing the dlopen function and the connect function with the mydlopen function and the myconnect function, and features of the myconnect function include receiving traffic sent by the service application module, acquiring a destination IP address and a destination port of the traffic, determining whether the traffic is local traffic or non-local traffic by determining whether destination IP address is a local IP address; if the destination IP address is the local IP address, the traffic being the local traffic and sending the local traffic to the destination port; and if the destination IP address is not the local IP address, the traffic being the non-local traffic and sending the non-local traffic to a port listened on by the proxy service module, and wherein the proxy service module receives the non-local a system for redirecting service application traffic, comprising: a service application module, a function configuration module, and a proxy service module, installed and running at a same electronic device, wherein:  the function configuration module traverses dlopen function and connect function in all dynamic libraries initially loaded by the service application module (i.e. a system for establishing a data connection between a mobile station 102 and web server 110 is described, the mobile station 102 is connected to a base station and a base station controller (BSC) unit 104 coupled to a proxy unit 106 coupled to a domain name server (DNS) 108 and web server 110, action is performed on an application to initiate a session, making a single API call to modify a write function (dlopen) and a connect function initially loaded in the application), mounts the dlopen function and the connect function, and replaces the dlopen function and the connect function with a self-defined mydlopen function and a self-defined myconnect function, respectively (i.e. the write function (dlopen) and a connect function are modified with new parameters, and in this way the write function (dlopen) and a connect function are replaced with one modified function (mydlopen) and second modified connect function, respectively), wherein: features of the mydlopen function include loading a new dynamic library, mounting the dlopen function and the connect function in the new dynamic library, and replacing the dlopen function and the connect function with the mydlopen function and the myconnect function (i.e. the new modified write function (dlopen) and a connect function with new parameters, loading new functions and replacing the existing functions with the modified write function and features of the myconnect function include receiving traffic sent by the service application module, acquiring a destination IP address and a destination port of the traffic, determining whether the traffic is local traffic or non-local traffic by determining whether destination IP address is a local IP address; if the destination IP address is the local IP address, the traffic being the local traffic and sending the local traffic to the destination port; and if the destination IP address is not the local IP address, the traffic being the non-local traffic and sending the non-local traffic to a port listened on by the proxy service module, and wherein the proxy service module receives the non-local traffic and directs the non-local traffic (i.e. the features of modified connect function (myconnect function) include a listen requirement on the TCP port being used, host IP address, destination IP address, the destination TCP port number, and the source TCP port number, and performing a proxy control function of name resolution on behalf of mobile station 102 is performed as the proxy unit 106 performs destination name resolution using the DNS 108 and forms with IP source address and IP Destination address, destination port, the proxy unit determines, if the destination address is a local IP address (i.e. of web server 110) forwarding the traffic to the destination port, and if the destination address is of external IP address,  it posts a listen requirement on the TCP port being used, and the proxy unit 106 then forwarding the traffic to the external destination)”).
Battin et al. also disclose the following features: regarding claim 14, wherein the features of the myconnect function include acquiring a destination IP address, a destination port, and a connection port of the non-local traffic, and establishing and saving a mapping relationship between the destination IP address, the destination port 
Battin et al. is short of expressly teaching “mounts the dlopen function and the connect function, and replaces the dlopen function and the connect function with a self-defined mydlopen function and a self-defined myconnect function, respectively”.
Eyal et al. disclose techniques for allocating graphics processing units to virtual machines with the following features: regarding claim 12, mounts the dlopen function and the connect function, and replaces the dlopen function and the connect function with a self-defined mydlopen function and a self-defined myconnect function, respectively (Fig. 7, a block diagram of an example system for implementing a method for managing GPU allocation for a VM, see teachings in [0040, 0053 & 0055-0064] summarized as “mounts the dlopen function and the connect function, and replaces the dlopen function and the connect function with a self-defined mydlopen function and a self-defined myconnect function, respectively (i.e. electronic device host 310 may support one or more VMs 700 accessed by users via workstations assigned to the users, wherein graphics processing units (GPU) 316 is used both for graphics-intensive computer applications assigned to the VM 700, and VM controller 702 implements the OS of the VM 700 running one or more applications 708-1, 708-2, which may send one 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Battin et al. by using the features as taught by Eyal et al. in order to provide a more effective and efficient system that is capable of mounting the dlopen function and the connect function, and replacing the dlopen function and the connect function with a self-defined mydlopen function and a self-defined myconnect function. The motivation of using these functions is that it is more cost effective and dynamic.

Claims  6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battin et al. (US 2006/0056379) in view of Eyal et al. (US 20190213032 A1) as applied to claims 1 and 12 above, and further in view of Lotfallah et al. (US 2016/0373546 A1).


Lotfallah et al. disclose techniques for switching between broadcast or multicast data transmission with the following features: regarding claim 6, wherein sending the non-local traffic back to the source station includes: acquiring a destination IP and a destination port of the non-local traffic from the mapping relationship record, and sending the non-local traffic to a source server corresponding to the destination IP and the destination port (Fig. 1, a block diagram illustrating an example system that implements techniques for streaming media data over a network, see teachings in [0081-0082] summarized as “the streaming client may direct HTTP GET requests to an IP address of server device 60, based on the manifest file indicating the IP address of server device 60, when the requested media data received via the broadcast/multicast service is available in the cache from the local server, the proxy unit may redirect the requests to the local server, the proxy unit may respond to an HTTP GET which may specify an IP address of the local server and in this manner, the proxy unit may cause 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Battin et al. with Eyal et al. by using the features as taught by Lotfallah et al. in order to provide a more effective and efficient system that is capable of sending the non-local traffic back to the .

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battin et al. (US 2006/0056379) in view of Eyal et al. (US 20190213032 A1) as applied to claim 12 above, and further in view of Andrus et al. (US 20150339137 Al).

Battin et al. and Eyal et al. disclose the claimed limitations as described in paragraphs 5 above. Battin et al. and Eyal et al. do not expressly disclose the following features: regarding claim 24, wherein the electronic device is a mobile communication device.
Andrus et al. disclose methods, systems, and media for binary compatible graphics support in mobile operating systems with the following features: regarding claim 24, wherein the electronic device is a mobile communication device (Fig. 10, shows an illustrative example of an architecture for providing graphics compatibility between an iOS system and an Android system in accordance with some embodiments of the disclosed subject matter, see teachings in [0114-0115] summarized as “the mechanisms described herein can allow a foreign binary that has been developed for a foreign operating system different than the domestic operating system executing on a mobile device 106 (fig.1) to execute on the mobile device, which has both the domestic and the foreign operating systems, hardware can be used in an architecture corresponding to a particular operating system, for example, architecture 1000 can 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Battin et al. with Eyal et al. by using the features as taught by Andrus et al. in order to provide a more effective and efficient system that is capable of using electronic device as a mobile communication. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battin et al. (US 2006/0056379) in view of Eyal et al. (US 20190213032 A1) as applied to claim 12 above, and further in view of Li (US 2014/0351047 A1).

Battin et al. and Eyal et al. disclose the claimed limitations as described in paragraphs 5 above. Battin et al. and Eyal et al. do not expressly disclose the following features: regarding claim 23, wherein the proxy service module and the function configuration module are software development tool packets embedded in the service application module.
Li discloses a method for processing a mobile advertisement, a proxy server, and a terminal with the following features: regarding claim 23, wherein the proxy service module and the function configuration module are software development tool packets embedded in the service application module (Fig. 12, a schematic diagram of a proxy server according to Embodiment 7 of the present invention, see teachings in [0009 & 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Battin et al. with Eyal et al. by using the features as taught by Li. in order to provide a more effective and efficient system that is capable of using proxy service module and the function configuration module are software development tool packets embedded in the service application module. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 4-5, 7-9, 15-16 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 12, 14-20 and 23-24  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        1/16/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473